Title: To George Washington from Gilbert Simpson, Jr., 7 May 1781
From: Simpson, Gilbert, Jr.
To: Washington, George


                        honoured Sr
                            Washingtons Bottom May 7th 1781
                        
                        This is to inform you that thrue Gods mercy I and all my family are in good helth and the negros and stock of
                            Every kind sems to incres fast I have maid it my indevor to make what meadow and pasture I Could possable from the first
                            of my settleing and I now begin to find the benefit as our Range are Eat out I should be glad to wright more particular to
                            your onnor but opertunity will not permit I beg you would not think hard of my not setleing oftener than I doe as times
                            are very pecarious with ous but still shall give you or yours a just accompt of all I hope I have
                            settled five tennants on the Land according to your instruction I shall have a Considerable parsel of young hosses to sell
                            in one yeare more your mill has made you Good profet & within this year past Sr I am yours who prays Gods blesing
                            to attend you thu all your undertaking
                        
                            Gilbt Simpson
                        
                    